



COURT OF APPEAL FOR ONTARIO

CITATION: Olumide v.
    Ottawa (City), 2014 ONCA 703


DATE: 20141015

DOCKET: M44093 (C58839)

MacFarland, LaForme and Lauwers JJ.A.

BETWEEN

Ade Olumide

Appellant

and

City of Ottawa

Respondent

Ade Olumide, acting in person

Jeremy Wright, for the respondent

Heard and released orally:  October 7, 2014

On appeal from the order of Justice Robert L. Maranger of
    the Superior Court of Justice, dated April 29, 2014.

ENDORSEMENT

[1]

This is an appeal from the order of Justice Maranger dated April 29,
    2014.

[2]

The appellant moved before the Superior Court to compel the City and
    provincial politicians to disclose information to him concerning their
    interactions and conversations in relation to the City of Ottawa transit system
    and the Presto Card payment system.  In addition, he made allegations of
    misconduct against the Mayor. Those sorts of allegations cannot be made, of
    course, in an application, but must be advanced in an action commenced by
    statement of claim.

[3]

Justice Maranger concluded that the matter was beyond the courts
    jurisdiction essentially for two reasons:

1)       that
    if the applicant was dissatisfied with the Citys response to  his requests for
    information, his remedy at this stage was to  appeal to the Information and
    Privacy Commissioner; and

2)       that
    the City had already responded to his request in any  event.

[4]

We agree that the motion before Maranger J. was in essence, an
    application for judicial review of the decision of the Municipality in relation
    to the material it had or had failed to provide.

[5]

The
Municipal Freedom of Information and Protection of Privacy Act
sets out the procedure to be followed where an applicant is dissatisfied with
    the response of a municipal body.

[6]

At this early stage before the remedies under that statute are exhausted
    any application for judicial review is premature.

[7]

In any event, absent leave to appeal, this court is without jurisdiction
    to entertain the appeal and the appeal is quashed.

[8]

The moving party does not seek costs and none are awarded.

J.
    MacFarland J.A.

H. S. LaForme
    J.A. 

P.
    Lauwers J.A.


